UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

NOV 20.2019
Luigj Selca, ~

Plaintiff,
19-cv-3985 (AJN)
—_V—-
ORDER
B.M.H. Realty LTD., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Case Management Plan and Scheduling Order entered in this case, the
parties were to submit a letter by November 8, 2019, indicating whether they sought referral to
the Southern District’s Mediation Program or to a Magistrate Judge for a settlement conference.
See Dkt. No. 18. The Court is not in receipt of that letter. The parties are hereby ordered to

submit such a letter on or before November 26, 2019.

SO ORDERED.

Dated: November ® , 2019
New York, New York (

 

ALISON J. NATHAN
United States District Judge

 

 
